DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the plurality of screw mechanisms" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The plurality of screw mechanisms are introduced in claims 3 and 8 – claim 12 does not depend on either of these.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rock, US PGPub 2002/0030293 in view of Hartmann, CH666317 (attached machine translation used for interpretation).

    PNG
    media_image1.png
    741
    454
    media_image1.png
    Greyscale

Regarding claim 1, Rock discloses a lifting assembly (10) for a jump elevator (see fig 3-4) comprising: a supporting platform (60) provided with a plurality of telescopic first pawls (62,64) at the side face thereof (left and right side in fig 4); at least one lifting mechanism (50,54), wherein the lifting mechanism (50,54) is connected between the supporting platform (60) and the operating platform (30).  Rock does not specify that the lifting mechanism is a screw mechanism.  

    PNG
    media_image2.png
    439
    295
    media_image2.png
    Greyscale

Hartmann teaches a similar lifting assembly (see fig 4) including a screw mechanism (52) comprising a screw (upper region of 52 – fig 4) and a sleeve (lower region of 52 – fig 4), the screw (as described above) and the sleeve (as described above) are provided with an external thread (see angled lines in screw) and an internal thread (located within sleeve) matching with each other, respectively; a driving mechanism (connected to 52) configured to drive one of the screw (as described above) and the sleeve (as described above) to rotate in relative to the other, such that the screw mechanism (52) extends or retracts, whererin the screw (as described) is configured to be rotatably attached to one of the operating platform (40).  It would have been obvious to provide the screw mechanism described by Hartmann to the system disclosed by Rock, in order to precisely and simply control the platform spacing within the lifting assembly. 
Regarding claim 2, Rock in view of Hartmann discloses the lifting assembly of claim 1, wherein the sleeve (as described above – Hartmann) is configured to be fixed to the supporting platform (60).
Regarding claim 3, Rock in view of Hartmann discloses the lifting assembly of claim 1, but does not specify a plurality of screw mechanisms disposed along the perimeter.  It would have been obvious to one having ordinary skill to include multiple evenly spaced screw mechanisms in the specified 
Regarding claim 4, Rock in view of Hartmann discloses the lifting assembly of claim 1, wherein a plurality of telescopic second pawls (32,34) are disposed at the side face (left side in fig 4) of the operating platform (30).
Regarding claim 5, Rock in view of Hartmann discloses the lifting assembly of claim 4, wherein the size and position of the first (62,64) and second pawls (32,34) are configured to fit with apertures (16) on the inner wall (inner side of 14) of a hoistway (14), such that the first (62,64) and second pawls (32,34) are moveable into the apertures (16).
Regarding claim 6, Rock in view of Hartmann discloses the lifting assembly of claim 5, wherein the screw (as described above – Hartmann) and the sleeve (as described above – Hartmann) are sized that at least when the screw mechanism (52 – Hartmann) is at maximum extending length, the supporting platform (60) or the operating platform (30) can be lifted to a height that enables the first pawls (62,64) or the second pawls (32,34) to fit with apertures at a higher position (see fig 3 vs fig 4).
Regarding claim 7, Rock in view of Hartmann discloses the lifting assembly of claim 1, wherein the supporting platform (60) is disposed below (see fig 4) the operating platform (30).
Regarding claim 8, Rock in view of Hartmann discloses the lifting assembly of claim 7, wherein a screw mechanisms (52) is disposed perpendicular to the top surface of the supporting platform (60) and the bottom surface of the operating platform (30) – see fig 4.  Rock in view of Hartmann discloses the lifting assembly of claim 1, but does not specify a plurality of screw mechanisms.  It would have been obvious to one having ordinary skill to include a plurality of screw mechanisms since it has been held 
Regarding claim 13, Rock in view of Hartmann discloses the lifting assembly of claim 1, wherein the operating platform (30) comprises a working platform (see worker in fig 3).
Regarding claim 14, Rock in view of Hartmann discloses a jump elevator (see fig 3 vs fig 4) characterized in that it comprises the lifting assembly according to claim 1.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rock in view of Hartmann and further in view of Kuo, US Patent 7,404,468.
Regarding claim 9, Rock in view of Hartmann discloses the lifting assembly of claim 1 but does not disclose the transmission mechanism.

    PNG
    media_image3.png
    371
    288
    media_image3.png
    Greyscale

Kuo teaches a similar screw based elevator actuator (see fig 1), wherein the driving mechanism (40) comprises a motor (41) and a transmission mechanism (42), wherein the motor (41) selectively actuates the screw mechanism (44) through the transmission mechanism (42).  It would have been obvious to provide the transmission mechanism described by Kuo to the system disclosed by Rock in view of Hartmann in order to employ a more optimal motor for the load conditions of the setup.
Regarding claim 10, Rock in view of Hartmann and further in view of Kuo discloses the lifting assembly of claim 9, wherein the motor (41 - Kuo) is disposed on the operating platform (30).
Regarding claim 11, Rock in view of Hartmann and further in view of Kuo discloses the lifting assembly of claim 9, wherein the transmission mechanism (42) comprises a gear transmission mechanism (see fig 2 - Kuo).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654